Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-15-00755-CR

                                     Juan Carlos PALOMARES,
                                              Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                                Trial Court No. 2015CRS000530 D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: November 23, 2016

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Juan Carlos Palomares was found guilty by a jury of continuous sexual abuse of a child,

and Palomares was sentenced to fifty years in prison. He appeals the judgment.

           Palomares’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which he concludes this appeal is frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel sent copies of the

brief and motion to withdraw to Palomares and informed him of his rights in compliance with the

requirements of Kelly v. State, 436 S.W.3d 313 (2014). The trial court clerk provided Palomares a
                                                                                                         04-15-00755-CR


copy of the appellate record, and this court then set a deadline for him to file a pro se brief. No pro

se brief was filed.

         We have thoroughly reviewed the record and counsel’s brief. We find no arguably harmful

error that is reversible on direct appeal and we agree with counsel the appeal is wholly frivolous.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore grant the

motion to withdraw filed by Palomares’s counsel and affirm the trial court’s judgment. See id.;

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1

                                                             Luz Elena D. Chapa, Justice

Do not publish




1
 No substitute counsel will be appointed. Should Palomares wish to seek further review of this case by the Texas
Court of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty days after either this
opinion is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this
court. See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of
Criminal Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule
68.4 of the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-